DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US2017/0323768 (US’768) or, in the alternative, under 35 U.S.C. 103 as obvious over US’768 in view of Applicants admitted prior art (AAPA).

Regarding claims 1 and 2, US’768 teaches methods for in-situ chamber cleaning efficiency enhancement process for a plasma processing chamber (abstract). US’768 further teaches a substrate processing chamber includes a pedestal 150 including an electrode driven by a chucking power source 108 to develop an electrostatic force that holds the substrate 190 to the pedestal surface (electrostatic chuck, with regard to claims 1 and 2). (para. 13-19). The chamber interior surfaces, including the chuck is contaminated. The interior surfaces are cleaned after a substrate is removed from the processing system 132, or prior to providing a substrate into the plasma processing chamber for subsequent processing (substrate-less). The contamination may include aluminum fluoride (para. 30-35). The aluminum fluoride is cleaned from the processing system interior surfaces using a hydrogen-containing plasma (para. 36-38). Therefore, US’768 teaches a method comprising: providing the chuck with a contaminant on a surface of the chuck; exposing the surface of the chuck to a hydrogen-containing plasma while the chuck is substrate-less; and removing at least some of the contaminant from the surface of the chuck by use of the hydrogen-containing plasma, with regard to claim 1 and wherein the chuck is an electrostatic chuck, with regard to claim 2.

US’768 does not explicitly teach that the method reduces substrate breaks when removing a substrate from a chuck and contaminant related substrate breaks may be decreased because of the cleaning process. However, applicant’s specification states that contamination related to substrate breaks includes fluorine and in particular aluminum fluoride (AIF), on the ESC surface (para 4-5 and 35 of applicants filed specification). This is the same type of contamination which is removed by the cleaning process of US’768 and the chuck of US’768 is an electrostatic chuck, as discussed above. Therefore, it appears that the same result would occur of reducing substrate breaks when removing a substrate from a chuck and contaminant related substrate breaks may be decreased.

Alternatively, AAPA states that fluorine containing contamination can cause breaks when operating electrostatic chucks (para 4-5). Therefore, using the cleaning process of US’768 to remove enough of the aluminum fluoride to prevent breaks when operating the electrostatic chuck of US’768 would have been obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’768 to include the method reduces substrate breaks when removing a substrate from a chuck and contaminant related substrate breaks may be decreased because of the cleaning process because it is known in the art of operating electrostatic chucks that fluorine containing contamination can cause breaks and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 3, US’768 teaches the method of cleaning a chuck of claim 2. US’768 further teaches that the contaminant is aluminum fluoride, as discussed above. Therefore, US’768 further teaches wherein the contaminant comprises fluorine.

Regarding claim 6, US’768 teaches the method of cleaning a chuck of claim 1. US’768 further teaches that the cleaning process can be a two part cleaning process, the first part can includes an HF plasma (para. 30-33) and the second part removes deposits from the interior surfaces of the chamber that were caused by the first cleaning process (para. 34-37). The two part cleaning process results in the removal of all contaminants from the surface of the substrate chuck as discussed above (para. 30-37). Therefore, US’768 further teaches performing a second plasma process, the second plasma process removing at least some deposits formed on the chuck during the hydrogen containing plasma process.

Claim(s) 4-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’768 or alternatively US’768 in view of AAPA as applied to claims 3 and 6 above, and further in view of Nguyen et al. US 6,569,257 (US’257).

Regarding claims 4-5, US’768 or the modified method of US’768 teaches the method of cleaning a chuck of claim 3.

US’768 does not teach wherein the hydrogen-containing plasma is a hydrocarbon-containing plasma, with regard to claim 4 and wherein the hydrocarbon is methane, with regard to claim 5.

US’257 teaches a method for cleaning silicon carbide and/or organosilicate layers from interior surfaces of a process chamber is disclosed. In one aspect, silicon carbide and/or organosilicate layers are cleaned from interior surfaces of a process chamber by treating it with a hydrogen/fluorine-based plasma (abstract). US’257 further teaches he hydrogen source and the fluorine source may be one or more gases selected from the group consisting of hydrogen (H2), methane (CH4), trifluoromethane (CHF3), fluoromethane (CH3F), hydrogen fluoride (HF) carbon tetrafluoride (CF4), nitrogen trifluoride (NF3), ammonia (NH3), sulfur hexafluoride (SF6), and fluoroethane (C2F6) (col. 5). Therefore, US’257 teaches that methane is a known alternative hydrogen source when cleaning plasma processing chambers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method or modified method of US’768 to include wherein the hydrogen-containing plasma is a hydrocarbon-containing plasma, with regard to claim 4 and wherein the hydrocarbon is methane, with regard to claim 5 because US’257 teaches that methane is a known alternative hydrogen source when cleaning plasma processing chambers. and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Regarding claim 7, US’768 or the modified method of US’768 teaches the method of cleaning a chuck of claim 6.

US’768 does not teach wherein the hydrogen-containing plasma is a hydrocarbon-containing plasma and the second plasma process is a plasma ash process.

US’257 teaches a method for cleaning silicon carbide and/or organosilicate layers from interior surfaces of a process chamber is disclosed. In one aspect, silicon carbide and/or organosilicate layers are cleaned from interior surfaces of a process chamber by treating it with a hydrogen/fluorine-based plasma (abstract). US’257 further teaches he hydrogen source and the fluorine source may be one or more gases selected from the group consisting of hydrogen (H2), methane (CH4), trifluoromethane (CHF3), fluoromethane (CH3F), hydrogen fluoride (HF) carbon tetrafluoride (CF4), nitrogen trifluoride (NF3), ammonia (NH3), sulfur hexafluoride (SF6), and fluoroethane (C2F6) (col. 5). Therefore, US’257 teaches that methane is a known alternative hydrogen source when cleaning plasma processing chambers. It is believed that the hydrogen/fluorine-based plasma aids in the cleaning of silicon carbide and/or organosilicate layers by breaking carbon-silicon bonds present in such compounds so as to form volatile hydrogen containing species such as silane (SiH4) as well methane (CH4), that are subsequently exhausted from the process chamber (col. 6). Silicon carbide and/or organosilicate insulating layers are commonly deposited in manufacturing semiconductor device to achieve greater circuit density necessitate a reduction in the dimensions of the integrated circuit components (col. 1). US’786 further teaches after the plasma processing system 132 may be idled for a period of time or after a plasma process (including a deposition, etching, sputtering, or any plasma associated process) is performed in the plasma processing system 132, a cleaning process may be performed to remove chamber residuals or other contaminants (para. 30). The chamber cleaning process of US’768 can be modified to include the first fluorine plasma including methane as taught by US’257 when the deposition in the chamber includes Silicon carbide and/or organosilicate insulating layers. The first cleaning process can be followed by the second cleaning process of US’768 which includes an oxygen/hydrogen plasma process that removes reside or any other contaminants left by the first cleaning process or remaining in the processing system (para.35-45). Applicants specification teaches that the ashing process is an oxygen plasma chemistry that can include nitrogen, hydrogen (para. 28 of applicant’s specification). Therefore, the second cleaning process of US’768 reads on the second plasma process is a plasma ash process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’768 to include wherein the hydrogen-containing plasma is a hydrocarbon-containing plasma because US’257 teaches that methane can assist the first cleaning process of US’768 when the deposition in the chamber of US’768 includes silicon carbide and/or organosilicate insulating layers to achieve greater circuit density necessitate a reduction in the dimensions of the integrated circuit components.

Regarding claim 8, the modified method of US’768 teaches the method of cleaning a chuck of claim 7. US’768 further teaches the chuck has an aluminum oxide surface (para. 40).

Regarding claim 9, the modified method of US’768 teaches the method of cleaning a chuck of claim 8. US’768 further teaches wherein the chuck is an electrostatic chuck, as discussed above with regard to claims 1 and 2.

Regarding claim 10, the modified method of US’768 teaches the method of cleaning a chuck of claim 9. US’768 further teaches that the contaminant can include aluminum fluoride (para. 3 and 30). Therefore, US’768 further teaches wherein the contaminant comprises fluorine.

Regarding claim 11, the modified method of US’768 teaches the method of cleaning a chuck of claim 10. US’768 further teaches wherein the hydrocarbon is methane, as discussed above with regard to claim 7.

Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US2017/0323768 (US’768) or, in the alternative, under 35 U.S.C. 103 as obvious over US’768 in view of Applicants admitted prior art (AAPA).

Regarding claim 12, US’768 teaches methods for in-situ chamber cleaning efficiency enhancement process for a plasma processing chamber (abstract). US’768 further teaches a substrate processing chamber includes a pedestal 150 including an electrode driven by a chucking power source 108 to develop an electrostatic force that holds the substrate 190 to the pedestal surface (electrostatic chuck). (para. 13-19). The chamber interior surfaces, including the chuck is contaminated. The interior surfaces are cleaned after a substrate is removed from the processing system 132, or prior to providing a substrate into the plasma processing chamber for subsequent processing (substrate-less). The contamination may include aluminum fluoride (remove at least some of the fluorine from the surface of the electrostatic chuck) (para. 30-35). The aluminum fluoride is cleaned from the processing system interior surfaces using a hydrogen-containing plasma (para. 36-38). Therefore, US’768 teaches a method of removing fluorine from a surface of an electrostatic chuck, the method comprising: exposing the surface of the electrostatic chuck to a hydrogen-containing plasma while the electrostatic chuck is substrate-less; and reacting the fluorine with the hydrogen-containing plasma to remove at least some of the fluorine from the surface of the electrostatic chuck.

US’768 does not explicitly teach that substrate de-chucking characteristics of the electrostatic chuck are improved by removing at least some of the fluorine from the surface of the electrostatic chuck. However, applicant’s specification states that contamination related to substrate breaks includes fluorine and in particular aluminum fluoride (AIF), on the ESC surface (para 4-5 and 35 of applicants filed specification). This is the same type of contamination which is removed by the cleaning process of US’768 and the chuck of US’768 is an electrostatic chuck, as discussed above. Therefore, it appears that the same result would occur that substrate de-chucking characteristics of the electrostatic chuck are improved by removing at least some of the fluorine from the surface of the electrostatic chuck.

Alternatively, AAPA states that fluorine containing contamination can cause breaks when operating electrostatic chucks (para 4-5). Therefore, using the cleaning process of US’768 to remove enough of the aluminum fluoride to prevent breaks when operating the electrostatic chuck of US’768 would have been obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’768 to include that substrate de-chucking characteristics of the electrostatic chuck are improved by removing at least some of the fluorine from the surface of the electrostatic chuck because of the cleaning process because it is known in the art of operating electrostatic chucks that fluorine containing contamination can cause breaks and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).


Claim(s) 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US’768 or alternatively US’768 in view of AAPA as applied to claim13 above, and further in view of Nguyen et al. US 6,569,257 (US’257).

Regarding claims 13-14, US’768 or the modified method of US’768 teaches the method of cleaning a chuck of claim 12.

US’768 does not teach wherein the hydrogen-containing plasma is a hydrocarbon-containing plasma, with regard to claim 13 and wherein the hydrocarbon is methane, with regard to claim 14.

US’257 teaches a method for cleaning silicon carbide and/or organosilicate layers from interior surfaces of a process chamber is disclosed. In one aspect, silicon carbide and/or organosilicate layers are cleaned from interior surfaces of a process chamber by treating it with a hydrogen/fluorine-based plasma (abstract). US’257 further teaches he hydrogen source and the fluorine source may be one or more gases selected from the group consisting of hydrogen (H2), methane (CH4), trifluoromethane (CHF3), fluoromethane (CH3F), hydrogen fluoride (HF) carbon tetrafluoride (CF4), nitrogen trifluoride (NF3), ammonia (NH3), sulfur hexafluoride (SF6), and fluoroethane (C2F6) (col. 5). Therefore, US’257 teaches that methane is a known alternative hydrogen source when cleaning plasma processing chambers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method or modified method of US’768 to include wherein the hydrogen-containing plasma is a hydrocarbon-containing plasma, with regard to claim 13 and wherein the hydrocarbon is methane, with regard to claim 14 because US’257 teaches that methane is a known alternative hydrogen source when cleaning plasma processing chambers. and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Regarding claim 15, the modified method of US’768 teaches the method of cleaning a chuck of claim 13. US’768 further teaches the chuck has an aluminum oxide surface (para. 40).

Regarding claim 16, US’768 or the modified method of US’768 teaches the method of cleaning a chuck of claim 13. US’768 further teaches that the contaminant can include aluminum fluoride flakes generated during idling and plasma processing (para. 3 and 30). the cleaning process can be a two part cleaning process, the first part can includes an HF plasma (para. 30-33) and the second part removes deposits from the interior surfaces of the chamber that were caused by the first cleaning process (para. 34-37). The first cleaning process results in the removal of contaminants from the surface of the substrate chuck such as aluminum fluoride flakes generated during idling and plasma processing (para. 30-37). The first hydrogen containing plasma process is followed by a second plasma process, the second plasma process removing at least some deposits formed on the chuck during the hydrogen containing plasma process (para. 35-43). Therefore, US’768 further teaches exposing the electrostatic chuck to a second plasma, the second plasma following the exposing the surface of the electrostatic chuck to the hydrogen-containing plasma, wherein the second plasma process removes deposits formed on the electrostatic chuck during its exposure to the hydrogen-containing plasm.

US’768 does not teach that the hydrogen containing plasma is a hydrocarbon-containing plasma.

US’257 teaches a method for cleaning silicon carbide and/or organosilicate layers from interior surfaces of a process chamber is disclosed. In one aspect, silicon carbide and/or organosilicate layers are cleaned from interior surfaces of a process chamber by treating it with a hydrogen/fluorine-based plasma (abstract). US’257 further teaches he hydrogen source and the fluorine source may be one or more gases selected from the group consisting of hydrogen (H2), methane (CH4), trifluoromethane (CHF3), fluoromethane (CH3F), hydrogen fluoride (HF) carbon tetrafluoride (CF4), nitrogen trifluoride (NF3), ammonia (NH3), sulfur hexafluoride (SF6), and fluoroethane (C2F6) (col. 5). Therefore, US’257 teaches that methane is a known alternative hydrogen source when cleaning plasma processing chambers. It is believed that the hydrogen/fluorine-based plasma aids in the cleaning of silicon carbide and/or organosilicate layers by breaking carbon-silicon bonds present in such compounds so as to form volatile hydrogen containing species such as silane (SiH4) as well methane (CH4), that are subsequently exhausted from the process chamber (col. 6). Silicon carbide and/or organosilicate insulating layers are commonly deposited in manufacturing semiconductor device to achieve greater circuit density necessitate a reduction in the dimensions of the integrated circuit components (col. 1). US’786 further teaches after the plasma processing system 132 may be idled for a period of time or after a plasma process (including a deposition, etching, sputtering, or any plasma associated process) is performed in the plasma processing system 132, a cleaning process may be performed to remove chamber residuals or other contaminants (para. 30). The chamber cleaning process of US’768 can be modified to include the first fluorine plasma including methane as taught by US’257 when the deposition in the chamber includes Silicon carbide and/or organosilicate insulating layers. The first cleaning process can be followed by the second cleaning process of US’768 which includes an oxygen/hydrogen plasma process that removes reside or any other contaminants left by the first cleaning process or remaining in the processing system (para.35-45). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’768 to include the hydrogen containing plasma is a hydrocarbon-containing plasma because US’257 teaches that methane can assist the first cleaning process of US’768 when the deposition in the chamber of US’768 includes silicon carbide and/or organosilicate insulating layers to achieve greater circuit density necessitate a reduction in the dimensions of the integrated circuit components.

Regarding claim 17, the modified method of US’768 teaches the method of cleaning a chuck of claim 16. US’768 further teaches the first cleaning process can be followed by the second cleaning process of US’768 which includes an oxygen/hydrogen plasma process that removes reside or any other contaminants left by the first cleaning process or remaining in the processing system (para.35-45). Applicants specification teaches that the ashing process is an oxygen plasma chemistry that can include nitrogen, hydrogen (para. 28 of applicant’s specification). Therefore, the second cleaning process of US’768 reads on wherein the second plasma process is an oxygen plasma ash process.

Regarding claim 18, the modified method of US’768 teaches the method of cleaning a chuck of claim 17. US’768 further teaches wherein the hydrocarbon is methane, as discussed above with regard to claim 16.

Regarding claim 19, the modified method of US’768 teaches the method of cleaning a chuck of claim 16. US’768 further teaches that the cleaning process is periodically performed (para. 3, 35 and 50) which reads on performing multiple cycles of the hydrocarbon-containing plasma and the second plasma.

Regarding claim 20, the modified method of US’768 teaches the method of cleaning a chuck of claim 19. US’768 further teaches the first cleaning process can be followed by the second cleaning process of US’768 which includes an oxygen/hydrogen plasma process that removes reside or any other contaminants left by the first cleaning process or remaining in the processing system (para.35-45). Applicants specification teaches that the ashing process is an oxygen plasma chemistry that can include nitrogen, hydrogen (para. 28 of applicant’s specification). Therefore, the second cleaning process of US’768 reads on wherein the second plasma process is an oxygen plasma ash process.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713